Opinion by
Mr. Chief Justice Eakin.
Judgment for the plaintiff was rendered upon the verdict in this action. Thereupon defendant moved the court to set aside the judgment and grant a new trial, which was allowed by the court. From that order plaintiff appeals, and defendant moves to dismiss the same, because the order appealed from is not a final judgment.
1, 2. As held in Portland v. Gaston, 38 Or. 533 (63 Pac. 1051), the provision of the constitution (Article VII, Section 6) that the Supreme Court shall have jurisdiction only to review the final decisions of the circuit courts, is not self-executing. The cases that may be appealed must be prescribed by the legislature, and it may determine what shall constitute a final decision. The right of appeal is statutory: State v. Security Savings Co., 28 Or. 410 (43 Pac. 162); School District v. Irwin, 34 Or. 431 (56 Pac. 413); Sears v. Dunbar, 50 Or. 36 (91 Pac. 145). The provisions of Section 548, L. O. L., necessarily include all judgments and decrees, and define certain other orders that shall be deemed judgments or decrees. This includes the amendment (Laws 1907, p. 313), providing that an order setting aside a judgment and granting a new trial shall, for the purpose of being reviewed, be deemed a final judgment, and is not uncoustitutional.
The motion to dismiss is denied. Denied.
Mr. Justice Burnett, having tried this case in the lower court, took no part in its decision.